Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received September 28, 2021, have been fully considered by the examiner.  The Request to Correct Inventorship under Rule 48 was received on October 20, 2021 and has been processed.  The following is a complete response to the September 28, 2021 communication.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the penultimate line, “comprises a deformable rim” should be “comprising a deformable rim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (2010/0114086) in view of the teaching of Ben-Haim et al (2013/0035680).



Ben-Haim et al disclose an analogous applicator (114) for applying microwave energy to tissue via an aperture in the applicator.  In particular, Ben-Haim et al specifically disclose a deformable rim or skirt (206) provided on the waveguide body around the aperture (Figure 11, for example) for deformably contacting tissue with the applicator.  The rim is removable and made be made from an elastomeric material (para. [0046], for example).
To have provided the Deem et al device with a deformable rim on the waveguide to contact skin during treatment would have been an obvious consideration for one of ordinary skill in the art since Ben-Haim et al fairly disclose such a rim/skirt used to contact a skin surface on an analogous treatment device.
.  

s 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (‘086) and Ben-Haim et al (‘680) and further in view of the teaching of Taghizadeh (2014/0303608).
	Deem et al disclose a means to monitor temperature of tissue during the procedure (para. [0133], for example), but fail to disclose an infrared imaging system for performing tissue measurement.
	Taghizadeh disclose another system for treating skin tissue with microwave energy, and specifically disclose an infrared imaging system (Figure 1) used to monitor tissue temperature to control operation of the device.  See, for example, paragraphs [0072-0074].
	To have provided the Deem et al system, as modified by the teaching of Ben-Haim et al, with an infrared imaging system to monitor tissue temperature to control the operation of the system during a procedure would have been an obvious modification for one of ordinary skill in the art since Taghizadeh fairly teach such an imaging system for monitoring tissue temperature in an analogous treatment system.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, and in particular Ben-Haim et al, fail to disclose a metalized surface on the inner surface of the rim and electrically connected to the interior electrically conductive surface of the waveguide cavity as set forth in this claim.
Response to Arguments
Applicant’s arguments, see page 8 of the arguments, filed September 28, 2021, with respect to the rejection(s) of claim(s) under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Ben-Haim et al (‘680).
Since this new ground of rejection is not based on a newly added limitation, the instant Office action is non-final.  It is noted applicant has not substantively argued the remaining dependent claims, other than to reiterate the lack of a deformable rim on the Deem et al device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 4, 2021